NO. 12-03-00123-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


§



IN RE: AARON FRANK COLE§
	ORIGINAL PROCEEDING


§





MEMORANDUM OPINION
 Relator Aaron Frank Cole filed a petition for writ of mandamus requesting that this court
grant his "Motion for Jurisdiction Assumption."  He also requests that "declaratory statutory and
common law judgements [sic] be rendered against the official and individual capacities of all
Respondents for injunctive and equitable reliefs...."  Along with his mandamus petition, Relator filed
a motion directed to the 369th District Court of Anderson County, Texas requesting the court to
vacate its order of dismissal.  We therefore construe Relator's mandamus petition as a request for
an order requiring the trial court to reconsider its order dismissing cause number XXX-XX-XXXX.
	A party seeking mandamus relief must generally bring forward all that is necessary to
establish the claim for relief.  See Tex. R. App. P. 52.  This includes providing an adequate record
to substantiate the allegations contained in the petition for mandamus.  Walker v. Packer, 827
S.W.2d 833, 837 (Tex. 1992).  Without a sufficient record, a party seeking mandamus relief has not
proved any entitlement to the writ.  Id.  Relator's motion does not comply with rules 52.3 and 52.7
of the Texas Rules of Appellate Procedure.  Therefore, we are unable to determine that he is entitled
to relief.  
	Moreover, a writ of mandamus will only be issued "to correct a clear abuse of discretion or 


[a] violation of a duty imposed by law where there is no other remedy by law."  Johnson v. Fourth
Court of Appeals, 700 S.W.2d 916, 917 (Tex. 1985).  Relator has failed to show that the remedy of
appeal is inadequate.  Accordingly, the writ of mandamus is denied.
 Sam Griffith
									       Justice
Opinion delivered April 30, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.




(PUBLISH)